             Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 1 of 23
                                     Harris County Docket Sheet


2020-30435
COURT: 333rd
FILED DATE: 5/20/2020
CASE TYPE: OTHER CIVIL

                           BELLAMY, ANTONIO #0275125 3E2B




                                                                              k
                                                                           ler
                                             vs.




                                                                        tC
                                GONZALES, ED (SHERIFF)




                                                                    ric
                                                                 ist
                                     Docket Sheet Entries
         Date         Comment




                                                              sD
                                                            es
                                                        rg
                                                     Bu
                                                   n
                                                ily
                                             ar
                                          M
                                       of
                                     e
                                  ffic
                              y O
                           op
                         C
                      ial
                    fic
                  of
                Un




2020-30435                                                                            Page 1 of 1

333                                                                         6/25/2020 12:43:58 PM
CertifiedDocumentNumber:90643299-Page1of3   Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 2 of 23
CertifiedDocumentNumber:90643299-Page2of3   Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 3 of 23
CertifiedDocumentNumber:90643299-Page3of3   Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 4 of 23
               Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 5 of 23




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 25, 2020


     Certified Document Number:        90643299 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:90643300-Page1of1   Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 6 of 23
               Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 7 of 23




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 25, 2020


     Certified Document Number:        90643300 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:90643301-Page1of1   Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 8 of 23
               Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 9 of 23




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 25, 2020


     Certified Document Number:        90643301 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:90760917-Page1of7   Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 10 of 23
CertifiedDocumentNumber:90760917-Page2of7   Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 11 of 23
CertifiedDocumentNumber:90760917-Page3of7   Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 12 of 23
CertifiedDocumentNumber:90760917-Page4of7   Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 13 of 23
CertifiedDocumentNumber:90760917-Page5of7   Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 14 of 23
CertifiedDocumentNumber:90760917-Page6of7   Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 15 of 23
CertifiedDocumentNumber:90760917-Page7of7   Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 16 of 23
              Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 17 of 23




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 25, 2020


     Certified Document Number:        90760917 Total Pages: 7




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:90777808-Page1of2   Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 18 of 23
CertifiedDocumentNumber:90777808-Page2of2   Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 19 of 23
              Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 20 of 23




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 25, 2020


     Certified Document Number:        90777808 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:90922688-Page1of2   Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 21 of 23
CertifiedDocumentNumber:90922688-Page2of2   Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 22 of 23
              Case 4:20-cv-02254 Document 1-5 Filed on 06/26/20 in TXSD Page 23 of 23




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 25, 2020


     Certified Document Number:        90922688 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
